            Case 1:21-mj-00460-RMM Document 11 Filed 06/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA

   v.
                                                      Case No. 21-mj-460 (RMM)
  KEVIN DOUGLAS CREEK,

                         Defendant.


                                            ORDER

        On June 21, 2021, the parties appeared before the undersigned magistrate judge for a hear-

ing on Defendant’s Motion for Revocation of Detention Order and Request for Expedited Hearing

(ECF No. 7). Counsel for Defendant waived Defendant’s appearance at the hearing to facilitate

the expedited adjudication of the Motion. During the hearing, counsel for the United States con-

firmed that the government was no longer requesting that Defendant be held pending trial. It is

therefore

        ORDERED that the Motion is GRANTED. It is further

        ORDERED that Defendant be released forthwith from custody. Defendant will be subject

to the conditions of release discussed on the record during the June 21, 2021 hearing.
                                                                      Zia M. Faruqui
        SO ORDERED.
                                                                      2021.06.21
                                                                      23:45:19 -04'00'
                                                     ______________________________
                                                     Zia M. Faruqui
                                                     United States Magistrate Judge
